Citation Nr: 0614070	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in March 
2005 when it was remanded for additional evidentiary 
development and to cure a procedural defect.  


FINDINGS OF FACT

1.  The veteran participated in combat with the enemy during 
his active duty service.  

2.  The veteran's PTSD has been medically attributed to his 
combat experiences. 


CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A discussion of VCAA compliance 
is not necessary since there is no resulting detriment to the 
veteran as a result of any VCAA deficiency in light of the 
Board's favorable decision.  

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  

The veteran's Form DD 214 indicates that his military 
specialty was pioneer.  His service in Viet Nam is 
demonstrated by his receipt of the Viet Nam Service Medal.  
While the veteran did not receive any awards or decorations 
indicative of participation in combat, his service personnel 
records indicate that his duties while stationed in Viet Nam 
included pioneer and combat demolitions specialist while 
assigned to the 39th Engineer Battalion.  

Associated with the claims file is a letter from [redacted]
[redacted], Lieutenant Colonel, USA, (Ret).  The author wrote 
that the purpose of the letter was to confirm that soldiers 
assigned to the 39th Engineer Battalion (combat) in Viet Nam 
served in combat.  He indicated that such soldiers 
participated in mine sweeping operations on a daily basis.  
He reported that they participated in infantry operations to 
provide security for and to defend engineer worksites where 
they were subjected to ambushes, snipers, rocket attacks and 
booby-trapped mines.  During the six years the unit was in 
Viet Nam, the unit sustained several dozen killed in action 
and hundreds of wounded casualties.  Members of the unit 
worked during the day and pulled guard duty at night.  

The service medical records reveal that, in November 1967, 
the veteran was treated for an episode of extreme agitation 
after consuming alcohol.  He became homicidal over the fact 
that his step-brother was killed in the war.  The provisional 
diagnosis was agitation.  A separate clinical record dated 
the same month included the impression of not a great deal of 
pathology; unfortunate background and intoxication.  Another 
record dated the same month indicated that mental status 
evaluation did not reveal any serious mental disorder.  An 
undated service medical record includes the impression of 
anti-social personality.  It was noted that the veteran had 
had two episodes of becoming drunk and becoming 
uncontrollably hostile.  

In March 1968, the veteran underwent a psychiatric 
evaluation.  The examination was being conducted prior to a 
Court Martial.  The charges followed an incident when the 
veteran allegedly threw two grenades and discharged a weapon.  
The veteran reported that he had been drinking for an hour or 
so and felt he was going to do something.  He related that he 
blew his stack and was angry at some recent incidents 
including an Article 15 punishment after an argument with a 
noncommissioned officer and a "dear John" letter from his 
wife of three years.  It was noted that this was the third 
major incident in the Republic of Viet Nam concerning 
aggressive behavior related to alcohol consumption.  He had 
completed Basic Training and AIT with some difficulty with 
noncommissioned officers after his induction into the Army.  
He had received two Article 15 punishments during his eight 
months of duty.  The veteran reported that he was in trouble 
with authorities most of his life.  He had previously seen a 
psychiatrist at age 10 for a bad temper as well as four 
months prior at Nha Trang.  The findings from the examination 
were emotional unstable personality manifested by anxiety, 
inefficiency under minor stress, extremely aggressive 
behavior under alcohol and fluctuating mood swings.  

Additionally, a service personnel record dated in February 
1968, reveals that the veteran responded to charges brought 
against him by stating, in part, that he was assigned to 
night guard duty which involved manning a M-60 machine gun.  


The veteran has provided various accounts to health care 
professionals and to VA of alleged stressors he experienced 
while in Viet Nam. 

An April 1990 clinical record indicates that the veteran 
reported that he had guilty feelings about the people he had 
to kill while in Viet Nam including women and children who 
were armed with explosives and were firing at the veteran.  
The first person he allegedly had to kill was a women with a 
baby on her back.  He reported that his bullet killed both of 
them.  He also reported being a mine sweeper.  

A May 1991 clinical record reveals that the veteran talked 
about fear and anxiety produced by having to search for mines 
and booby traps, stating he would be covered in sweat 
wondering whether he would step on one.  He reported that he 
had seen fellow soldiers who were blown up while performing 
similar duties.  

A July 1994 clinical record demonstrates that the veteran 
reported that he was in many firebases which received 
incoming fire but his group was not allowed to fire back.  He 
also reported rockets which landed on an air strip.  The 
veteran reported that he was a mine sweeper and was always 
concerned that he would miss a mine and someone else would be 
killed or wounded.  He reported having sat next to a friend, 
Whitey, who was shot through the helmet and killed in Quang 
Ngai.  He reported that a fellow soldier committed suicide 
and the veteran was struck with the man's brain.  He reported 
he was with the Americal Division, 39th Engineer Battalion, 
Company B, 45th Group.  In a separate record dated in July 
1994, he reported rage at losing friends in Viet Nam and how, 
as a way to vent his rage and get even, he killed some Viet 
Cong by slowly knifing them in the throat to watch them 
suffer.  He reported that he cut off the ear or nose of other 
Viet Cong.  It was noted that, although the military records 
did not reflect the veteran was being in combat, he said he 
often went out on his own so none of this was recorded.  

A December 2000 clinical record shows the veteran reported 
that he stepped on a mine while in Viet Nam.  

A January 2001 clinical record reveals that the veteran 
reported that he participated in patrols with a M-60 (machine 
gun) and going on minesweeping details.  The veteran reported 
an incident where he stepped on a mine that failed to 
explode.  He reported he was wounded in the arm by shrapnel 
but never put in for a Purple Heart Medal.  He reported 
coming under rocket attack while at Chu Lai.  

The veteran submitted a stressor statement in January 2001.  
He reported that he was subjected to incoming fire while at 
Chu Lia.  The next day, a person he was becoming friendly 
with killed himself.  While serving with the Korean Marines, 
he ended up in a mine field.  He was unable to move.  A 
friend, whose name he did not remember, was killed at Landing 
Zone Dottie.  He reported being subjected to incoming fire 
one night and being shot at by snipers another time.  He 
reported he when on patrols.  

In September 2002, Bart Emigh, M.A., reported that the 
veteran had been seen at a Vet Center on an irregular basis 
since 2000.  The veteran presented with symptoms of PTSD.  
The veteran informed the author that he stepped on a landmine 
in Viet Nam and was fearful of stepping off and causing the 
mine to explode.  He stayed on the mine for some time asking 
for help but no one could help him.  He finally stepped off 
the mine which did not explode.  He reported that the stress 
caused extreme fear and anger.  He reported that his anger 
was turned towards his superiors and the circumstances 
resulted in his being medically evaluated for psychiatric 
reasons.  

In December 2002, the veteran wrote to Lieutenant Colonel 
[redacted] that he had filed a claim of PTSD.  He 
reported that he was assigned to Cam Ran and pulled guard 
duty there as well as guard duty in Chu Lai.  He reported 
that he was rocketed one night.  The veteran wrote that, on 
another night, he was on guard duty when a soldier the 
veteran was getting to know shot himself in the head.  He 
indicated that he went to White Horse and received incoming 
and sniper fire at times.  He reported that he was the 
machine gunner on Wenners' jeep as well as a rifleman for the 
line platoon.  He wrote that he worried about being shot by a 
sniper or stepping on a mine or booby trap.  He participated 
in mine sweeps.  

In August 2004, Bart Emigh, M.A., from the Vet Center wrote 
that the veteran served in the 39th Engineer Battalion and 
experienced combat related situations such as clearing roads 
of mines, being exposed to mortars and firefights.  The 
author reported that the veteran once stepped on a mine and 
heard and felt the igniter break under his foot so he could 
not move.  He asked for help but no one could come to his 
rescue.  He stood on the mine for a long time and finally 
jumped off but the mine did not explode.  This led to 
problems with his commanding officer and led to his dismissal 
from service.  The author found that the veteran met the 
criteria for PTSD.  

The Board notes that a number of claimed stressors have not 
been verified. Some reported stressors are not capable of 
verification such as his allegations of killing a Vietnamese 
women and child.  The Board notes that military records 
hardly ever contained evidence of civilian deaths unless a 
report was made but the veteran did not indicate a report was 
filed in this case.  The veteran's allegations of receiving a 
wound to the arm is not documented in the service medical 
records.  The allegation of witnessing a death by suicide 
would not be a combat related event and required 
corroboration which is not possible without further 
descriptive information from the veteran.  

In sum, with regard to whether or not the veteran 
participated in combat, it appears that a number of the 
events he claims as stressors have not been corroborated.  
However, the Board observes that his military duties while in 
Viet Nam consisted in part, of combat demolitions specialist, 
which could entail duties as a mine sweeper as reported by 
the veteran and the letter from the officer indicated that 
members of the unit conducted mine sweeping on a daily basis.  
By resolving reasonable doubt in favor of the veteran, the 
Board finds that the veteran did participate in mine sweeping 
activities which, by necessity would involve encounters with 
a hostile instrumentality.  As noted earlier, if the evidence 
establishes that the veteran engaged in combat and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  

The next question is whether the veteran suffers from PTSD 
related to his combat experiences.    

A VA examination was conducted in May 2001.  The veteran 
reported that he conducted mine sweeping, guard duty, went on 
patrols and looked for booby traps while in Viet Nam.  Three 
traumatic events were noted to have stood out.  The death of 
another soldier by suicide while the veteran was on guard 
duty; standing next to a fellow soldier who was on guard duty 
who was struck in the head with a bullet; and being trapped 
in a mine field and walking out without any mines exploding.  
The assessment was PTSD.  It was noted that some of the 
disability was attributed to the veteran's chaotic childhood.  
It was found that the veteran had combat related PTSD that 
was layered on top of his experiences as a child and his 
personality disorder.  It was opined that both the veteran's 
childhood experiences and his Viet Nam experiences 
contributed to the PTSD.  The Board finds this opinion to be 
accorded probative weight as it was based, at least in part, 
on the veteran's reports of the performing duties involving 
encounters with mines.  

A psychological evaluation was conducted in October 2002 in 
connection with the veteran's claim for Social Security 
disability benefits.  At that time, the veteran reported that 
he was in Viet Nam for six months but was removed when he 
flipped out.  He alleged that he received an honorable 
discharge because he was on the verge of a breakdown.  The 
pertinent diagnosis was PTSD.  The examiner opined that the 
veteran had PTSD as a result of his Viet Nam experiences but 
also had difficulties based on his problematic childhood 
experiences also.  The Board finds this opinion not to be 
probative as no confirmed stressors were reported as being 
the cause of the disability 

Therefore, the Board is presented with evidence of record 
which includes a competent diagnosis of PTSD based on 
stressors reported by a serviceman who participated in 
combat.  Resolving reasonable doubt in favor of the veteran, 
the Board finds that his reported duties involving contacts 
with enemy mines are plausible and the fact that the veteran 
was a combat demolitions specialist has been confirmed.  
Based on the above medical report, the Board finds that the 
veteran does suffer from PTSD and that the PTSD has been 
sufficiently linked to Vietnam wartime experiences.  In sum, 
the Board finds that the statutory and regulatory criteria 
for entitlement to service connection for PTSD have been met.  

In closing, the Board acknowledges that the evidence is this 
case is equivocal to some degree.  The veteran's various and 
sometimes inconsistent reports regarding inservice events 
diminishes his credibility to some degree.  Moreover, medical 
examiners appear to suggest a link between the PTSD and 
childhood events, at least to some extent.  However, there is 
an equipoise of the positive evidence and the negative 
evidence on the question of whether the veteran's duties as a 
combat demolitions specialist involved participation in 
combat with the enemy, and there is the same balance of 
positive and negative evidence on the question of whether his 
PTSD is due, at least to some extent, to such combat 
experiences.  Resolving all doubt as to these two questions 
in the veteran's favor, the Board concludes that service 
connection for PTSD is warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for PTSD is warranted.  The appeal is 
granted.



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


